—In a proceeding to validate a certificate nominating Vivian M. Fisher as a candidate of the Independence Party for the Public Office of County Legislator, Fifth Legislative District, Suffolk County, in a special election to be held on January 19, 1999, Jack R. Essenberg and Barbara Ransome appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (D’Emilio, J.), dated January 11, 1999, which (1) denied them leave to intervene, and (2) granted the petition and validated the certificate.
Ordered that the provision of the order and judgment which denied leave to intervene is affirmed and the appeal is otherwise dismissed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly denied the appellants leave to intervene in this proceeding. In light of this determination, we need not reach any other issues. Santucci, J. P., Joy, Friedmann and Florio, JJ., concur.